UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION

RANDALL WAYNE WOMACK JR #359()74 CIVIL ACTION NO. l6-cv-0185

VERSUS JUDGE FOOTE
STATE OF LOUISIANA MAGISTRATE JUDGE HORNSBY
J U D G M E N T

Before the Court is the Report and Recommendation of the Magistrate Judge.
[Record Document 13]. Having thoroughly reviewed the record and the Written objections
filed, the Court CONCURS With all of the findings of the Magistrate Judge With the
exception of the findings regarding prosecutorial misconduct. With respect to those
findings, the Court CONCURS in the result, but finds that the Magistrate Judge did not
apply the correct legal standard.

Womack asserts that the prosecutors forced the two victims to testify against their
Will by threatening them With deportation and that the Victims are Willing to appear at an
evidentiary hearing to testify to the prosecutors’ threats. [Record Document l at 19]. A
conviction can be reversed for prosecutorial misconduct only if the conduct in question “so
infect[s] the trial With unfairness as to make the resulting conviction a denial of due
process.” Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974); see also Um'tea’ States v.
Strother, 387 F. App’X 508, 511_12 (5th Cir. 2010) (per curiam) (holding that a prosecutor
Who threatens a defense Witness With prosecution for perjury or for drug possession Were

she to testify did not violate due process).

Although Womack alleges that the prosecutors coerced the victims into testifying
against him, he does not assert that they testified falsely, merely that they were forced to
testify. Prosecutors always have the power to compel reluctant witnesses_even victims_~
to appear and give testimony. Moreover, the victims’ inculpatory testimony was
corroborated by that of the three other participants in the robbery as well as by physical
evidence inside the robbers’ vehicle. Because the Due Process Clause protects criminal
defendants only against prosecutorial conduct that renders the trial unfair, the Court holds
that the prosecutor’s tactics, even if overly aggressive, did not violate the Fourteenth
Amendment.

Therefore, it is ordered that Womack’s Petition for Writ of Habeas Corpus is
DENIED.

Rule ll of the Rules Goveming Section 2254 Proceedings for the U.S. District
Courts requires the district court to issue or deny a certificate of appealability when it enters
a flnal order adverse to the applicant The court, after considering the record in this case
and the standard set forth in 28 U.S.C. Section 2253, DENIES a certificate of appealability
because the applicant has not made a substantial showing of the denial of a constitutional
right.

,/
EHUS DONE AND SIGNED at Shreveport, Louisiana, this the § 2 § v § l day
of

Qliy\'\ , 2019. //__)

_/;f// ELIZABET ~.s;ooTE
UNITED sTATE Disr * TJUDGE

\,:, ,

